Citation Nr: 0112098	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-14 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for status post 
radical prostatectomy.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 


INTRODUCTION

The veteran served on active duty from June 1957 to July 
1977.  



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO granted entitlement to 
service connection for status post prostatectomy with 
assignment of a noncompensable evaluation, and special 
monthly compensation for loss of use of a creative organ.

The veteran and his wife provided oral testimony before a 
Hearing Officer at the RO in April 2000, a transcript of 
which has been associated with the claims file.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA of 
2000, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

At the April 2000 RO personal hearing the veteran and his 
wife testified that the status post radical prostatectomy is 
more severely disabling that the currently assigned 
noncompensable disability evaluation reflects as a result of 
such symptoms as frequent urination and the necessity of 
having to wear pads.  

It is the Board's determination that a current medical 
examination is required in cases involving a claim for an 
increased rating for a service-connected disability if the 
veteran claims an increase in the severity of his or her 
condition since the time of the last VA examination.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  VA has a 
duty to assist the veteran in the development of all facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (2000).  The Court has held that the 
duty to assist the veteran in obtaining available facts and 
evidence to support his claim includes obtaining pertinent 
evidence that applies to all relevant facts.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Accordingly, this case is 
REMANDED to the RO for the following actions:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records referable to treatment 
of his genitourinary disability.  After 
securing any necessary authorization or 
medical releases, the RO should obtain 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records, and from his private physician, 
JJD, MD.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  Following the above, the RO should 
arrange for a VA special 
genitourinary/urological examination of 
the veteran by an appropriate specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the current 
nature and extent of severity the 
service-connected residuals of status 
post radical prostatectomy.  

The claims file, copies of the criteria 
for rating genitourinary disabilities, 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.

The examination must include detailed 
information concerning the veteran's 
symptoms with inquiry as to any urinary 
voiding, frequency and retention, the use 
of absorbency material, and the need for 
any intermittent or continuous 
catheterization.  Any opinions expressed 
by the examiner as to the extent of 
severity of the veteran's genitourinary 
disability must be accompanied by a 
complete rationale.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination(s) may adversely affect the 
outcome of his claim.  Moreover, the 
governing regulation provides that 
failure to report without good cause 
shown for an examination in conjunction 
with a claim for an increased rating will 
result in the denial of the claim.  
38 C.F.R. § 3.655 (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The RO 
is advised that where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an initial compensable evaluation for 
status post radical prostatectomy.  In so 
doing, the RO should document its 
consideration of the applicability 
38 C.F.R. § 3.321(b)(1) (2000), and 
Fenderson v. West, 12 Vet. App. 119 (1999) 
(referable to grants of service connection 
and assignments of "staged ratings".

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

